DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “tissue clutter signals”. It is unclear if this is the tissue signals previously recited or different signals. For examination purposes, it has been interpreted to mean any tissue clutter signals.
Claims 17 and 18 recite the limitation “tissue signal data”. It is unclear if this corresponds to the tissue signals of claim 1, the tissue clutter signals of claim 1, or is different tissue signal data. For examination purposes, it has been interpreted to mean any tissue signal data. 
Claims 17 and 18 recite the limitation “the combined tissue signal data”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150141832 A1), hereinafter Yu and NPL Halko et al. (“FINDING STRUCTURE WITH RANDOMNESS: PROBABILISTIC ALGORITHMS FOR CONSTRUCTING APPROXIMATE MATRIX DECOMPOSITIONS”), hereinafter Halko. 
Regarding claim 1, 
Yu teaches a method for estimating blood flow from beamformed ultrasound data acquired using an ultrasound imaging system (at least fig. 10 and corresponding disclosure in at least [0031]), 
Steps of the method comprising:
a) Providing the beamformed ultrasound data (at least fig. 10 (14A-14B) and corresponding disclosure in at least [0033]) with the ultrasound imaging system;
b) Forming a plurality of randomized data sets (at least fig. 10 (16A-16B) and corresponding disclosure and corresponding disclosure in at least [0033]) by randomizing the beamformed ultrasound data, wherein each of the plurality of randomized data sets (16A-16B) is formed by spatially 
And c) estimating blood flow signal data (at least fig. 10 (22) and corresponding disclosure in at least [0043] and [0046] which discloses the least-squares vector computations estimates a flow vector (i.e. a blood flow signal)) from the beamformed ultrasound data by clutter filtering tissue signals from the beamformed ultrasound data based on tissue clutter estimated using the plurality of randomized data sets ([0014] which discloses clutter filtering the sub-sampled ensembles (i.e. plurality of randomized data sets) to suppress tissue echoes as part of the regularized (i.e. blood flow signal data) flow vector estimation. Examiner notes that by suppressing tissue echoes from the sub-sampled data the tissue signals are clutter filtered from the beamformed ultrasound data and would be based on any tissue clutter which is estimated and then filtered using the plurality of randomized data sets). 

Yu fails to explicitly teach forming the plurality of randomized data sets by multiplying each spatially downsampled data set by a random matrix.

Halko, in a similar field of endeavor involving matrix data manipulation, teaches forming randomized data (Page six (Proto-Algorithm box matrix Y) and corresponding disclosure) by multiplying a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yu to include multiplying the data by a random matrix in order to identify subspaces that capture most of the action of the data (Halko Abstract). 

Regarding claim 15,
Yu, as modified, teaches the elements of claim 1 as previously stated.
Halko further teaches wherein the random matrix has at least one dimension that is a sum (Page 6 Proto-Algorithm which discloses Ω  is an n x (k+p) dimensional matrix) of a first rank associated with a subspace in which clutter signals are expected to reside (page 3 which discloses k is a rank associated with the matrix. Examiner notes that because the rank is associated with the matrix it would necessarily be associated with any signals (including clutter signals) associated with the matrix) and an additional rank (p).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Sato, as currently modified, to include multiplying the downsampled data sets by a random matrix as taught by Halko in order to identify a subspace that captures most of the action in a matrix data in a more accurate, speedy, and robust manner (Halko Abstract)

Regarding claim 16,
Yu, as modified, teaches the elements of claim 1 as previously stated.
Yu, as modified, fails to explicitly teach wherein step (c) includes for each randomized data set calculating a Q-matrix whose columns form an orthonormal basis for a column space of the spatially 
Halko further teaches calculating a Q-matrix whose columns form an orthonormal basis for a column space of a data set (pg. 29 which discloses orthonormal matrix Q) filtering signals from the data using the Q-matrix (pg. 29 algorithm 5.2 and equation 5.1 which depicts removing signals from the original matrix A using the element U which uses the Q matrix as described in algorithm 5.2)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include computing a Q-matrix as taught by Halko in order to restrict each dataset to the target subspace (page 3 section 1.2) accordingly.

Regarding claim 17,
Yu, as modified, teaches the elements of claim 16 as previously stated. Yu further teaches generating clutter filtered spatially down sampled matrices by subtracting a tissue signal data from the beam formed ultrasound data (at least fig. 10 (18) and corresponding disclosure in at least [0033] and [0014] which discloses for regularized flow vector estimation for the set of sub-sampled ensembles clutter filtering to suppress tissue echoes is performed. Examiner notes that the clutter filtering would suppress (i.e. subtract) a tissue signal data from each spatially downsampled matrix) and 
Combining the clutter filtered spatially downsampled matrices to estimate the blood flow signal data (at least fig. 10 (20) and corresponding disclosure in at least [0033] which discloses the outputs of the regularized flow estimation circuits 18 (which are clutter filtered spatially downsampled matrices) are averaged (i.e. combined)). 

Halko further teaches multiplying a data matrix (A) by a complex conjugate of a Q-matrix (page 29 Algorithm 5.1 (Q*) to form a second matrix (page 29 Algorithm 5.1 (B)) and multiplying the second                         
                            U
                            =
                             
                            Q
                            
                                
                                    U
                                
                                ~
                            
                        
                     and (page 29 equation 5.2 which discloses                         
                            U
                            
                                ∑
                                
                                    V
                                
                            
                        
                    or Q*B. Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)) to estimate a stationary signal data (Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to multiplying the datasets by a complex conjugate as taught by Halko in order enhance the restriction of each dataset to the target subspace (page 3 section 1.2) accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Regarding claim 18,
Yu, as modified, teaches the elements of claim 16 as previously stated. Yu further teaches generating clutter filtered spatially down sampled matrices by subtracting a tissue signal data from the beam formed ultrasound data (at least fig. 10 (18) and corresponding disclosure in at least [0033] and [0014] which discloses for regularized flow vector estimation for the set of sub-sampled ensembles clutter filtering to suppress tissue echoes is performed. Examiner notes that the clutter filtering would suppress (i.e. subtract) a tissue signal data from each spatially downsampled matrix) and 
Combining the clutter filtered spatially downsampled matrices to estimate the blood flow signal data (at least fig. 10 (20) and corresponding disclosure in at least [0033] which discloses the outputs of the regularized flow estimation circuits 18 (which are clutter filtered spatially downsampled matrices) are averaged (i.e. combined)). 

                        
                            U
                            =
                             
                            Q
                            
                                
                                    U
                                
                                ~
                            
                        
                     and (page 29 equation 5.2 which discloses                         
                            U
                            
                                ∑
                                
                                    V
                                
                            
                        
                    or Q*B) to estimate a stationary signal data (Examiner notes that this method is used to approximate an invariant subspace (page 6 line 1)) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include computing a singular value decomposition of the second matrix as taught by Halko in order to enhance the restriction of data to the target subspace (page 3 section 1.2) accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
It would have been further obvious to have combined the invariant subspaces associated with each of the downsampled data sets prior to subtracting the combined subspaces in order to reduce the amount of processing which would be required to subtract each invariant subspace from each downsampled data set. 
Examiner notes in the modified system the invariant subspace data of Halko is clutter and would relate to the tissue signal of Yu (e.g. clutter). 


Regarding claim 24,
Yu, as modified, teaches the elements of claim 1 as previously stated. 
Yu further teaches further comprising producing an image of blood flow in the subject from the estimated blood flow signal data (at least fig. 10 (24 and 26) and corresponding disclosure).

Claims 11-12, 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of Wei (US 20110019908 A1).
Regarding claim 11,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the number of different downsampling patterns represents a structured, uniform downsampling pattern.
Nonetheless, Wei, in a similar field of endeavor involving image processing teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]), wherein the plurality of different downsampling patterns represents structured, uniform downsampling patterns ([0044] which discloses the samples are uniformly randomly distributed such that each sample is separated from every other sample by a minimum distance. Examiner notes that be setting constraints such as the radius R as describe in [0044] imparts structure in its broadest reasonable interpretation, thus the sampling patterns are structured and uniform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include structured uniform sampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image ([0043]).

Regarding claim 12,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the number of different downsampling patterns represents a random downsampling pattern.
Nonetheless, Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]), wherein the plurality of different downsampling patterns represents a random 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include random downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image ([0043]).

Regarding claim 14, 
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the different downsampling patterns collectively include sampling points that sample mutually exclusive spatial locations.
Nonetheless, Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]),

Regarding claim 20,
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if each of the plurality of spatially downsampled data sets is formed by spatially downsampling the beamformed ultrasound data using a different random downsampling pattern. 
Nonetheless, Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling spatially downsampled datasets is formed by spatially dowsampling original image data using a different random downsmapling pattern (at least fig. 1 (class 1-3) and corresponding disclosure and [0044] which discloses the samples are uniformly randomly distributed such that each sample is separated from every other sample by a minimum distance).


Regarding claim 21,
Yu, as modified, teaches the elements of claim 20 as previously stated. It is unclear if the downsampling patterns are based on a distribution that targets a blue noise power spectrum. 
Wei, in a similar field of endeavor involving image processing, teaches a plurality of different downsampling patterns (at least fig. 1 (class 1-3) and corresponding disclosure) applied to an original image ([0001]) wherein each downsampling pattern is a random downsampling pattern (at least fig. 1 and corresponding disclosure. [0044] which discloses the samples are randomly distributed)
wherein the plurality of random downsampling patterns are based on a distribution that targets a blue noise power spectrum (Abstract which discloses each subset of samples associated with each class exhibits a Poisson distribution and Fig. 1 which illustrates the different classes having different downsampling patterns. [0002] discloses that a Poisson distribution exhibits a blue noise power spectrum, therefore it appears each pattern is based on a distribution (Poisson) that targets blue noise power spectrum). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Yu, as currently modified, to include a plurality of different downsampling patterns as taught by Wei in order to help reduce aliasing artifacts in an output image (Wei [0043]).

Regarding claim 22,
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of NPL Quinsac et al. (“Frequency Domain Compressive Sampling for Ultrasound Imaging”), hereinafter Quinsac 
	Regarding claim 13, 
Yu, as modified, teaches the elements of claim 1 as previously stated. It is unclear if the number of different downsampling patterns share sampling points that spatially overlap.
Quinsac, in a similar field of endeavor involving ultrasound image processing, teaches a plurality of sampling masks (at least fig. 6 (Φ1 (a), Φ2 (b), and Φ3 (c)) applied to ultrasound images. Quinsac further teaches wherein the number of different downsampling patterns share sampling points that spatially overlap. Examiner notes that at least some of the samples are shared between the different sampling masks such as the sample in the bottom left corner of all three patterns).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Yu to include shared sampling points as taught by Quinsac in order to ensure consistency between the downsampled datasets.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Halko as applied to claim 1 above and further in view of Demene (“Spatiotemporal Clutter Filtering of Ultrafast Ultrasound Data Highly increases Doppler and Ultrasound Sensitivity”).
Regarding claim 23,
Yu, as modified,  teaches the elements of claim 1 as previously stated. The combination of Yu and Halko does not explicitly teach wherein randomizing the data includes converting the beamformed 
Demene teaches converting ultrasound data into a Casorati matrix (page 3 paragraph 3). 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the data as taught by Yu and Halko to convert it into a Casorati matrix in order to transform 3 dimensional time series data into a 2 dimensional data space-time matrix (Demene Section B). 
Examiner notes the system would form the plurality of randomized data sets from the casorati matrix which is in 2 dimensions. 

Response to Arguments
New/updated 112(b) rejections necessitated by amendment.
Examiner first notes that the grounds of rejection have been updated in view of the amendments, however, the prior art of record remains relied upon and applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. For example, applicant argues “Yu discloses “sub-sampling” in Fig. 10 with elements 16A and 16B, which is a sampling in the time domain, not a ‘spatial downsampling’ as recited in currently-amended claim 1. This may be seen in para. [0014] of Yu, which describes that flow vector estimation ‘is performed independently for individual pixels’ and that ‘in every realization, the process can be divided into two stages: (i) velocity estimation for each of the MN slow-time ensembles for that pixel; (ii) vector computation’” (REMARKS pg. 8-9). Examiner respectfully disagrees in that there is no disclosure of Yu which discloses the sampling is performed in the time domain. Furthermore, the sub-sampling of fig. 10 is explicitly recited as being performed for each frame of data in paragraph [0033] which explicitly discloses that each frame (e.g. each MN ensemble) is inputted into a beamformer and the vector estimations (i.e. output of fig. 10 (18)) for a 
Applicant further argues “also as stated in para. [0014] of Yu, ‘in stage 1, for each of the MN slow-time ensembles (matrix notation Xmn), multi-level sub-sampling is performed to attain finer slow-time resolution.’ As the process is independent for each pixel, no spatial downsampling is performed in Yu and instead “slow-time ensembles” are used for velocity estimation for each pixel for sub-sampling in the time domain. Yu’s goal is also clearly stated to achieve finer “time resolution” (REMARKS pg. 9). Examiner respectfully disagrees in that attaining finer slow-time resolution does not provide any explicit nor implicit disclosure that sampling is performed in the time domain. Rather, the ensembles or frames have been defined as slow-time ensembles, thus a goal of Yu is merely a finer resolution of the slow-time ensembles and provides no indication that this is a time resolution. Furthermore, as stated above the sub-sampling and vector estimation is performed on a singular frame [0033] and would thus be a spatial sub-sampling. 
Applicant further argues “the steps recited in para. [0014] of Yu state that “sub-sampled ensembles constructed for three steps are performed: (i) clutter filtering (to suppress tissue echoes); (ii) velocity estimation (based on lag-one autocorrelation: the classical CFI estimator); (iii) aliasing correction.’ One skill in the art would appreciate that these steps cannot be performed in the spatial domain as there is only one pixel being analyzed, as described above. Because Yu describes only processing a single pixel, it is not possible for the method of Yu to further spatially downsample that one pixel” (REMARKS pg. 9). Examiner respectfully disagrees in that [0014] is merely relied upon to teach that vector flow estimation includes clutter filtering. When applied to fig. 10, this is performed on each a frame are averaged in circuits 20. Thus the input to the beam-former circuits 14 is a frame not a singular pixel and the sub-sampling is performed on a singular frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793